Exhibit 10.21a

EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made and entered into this
21st day of March, 2011 (the “Effective Date”) by and between Hot Topic, Inc.
(the “Company”), and Lisa Harper (“Executive”).  The Company and Executive are
hereinafter collectively referred to as the “Parties", and individually referred
to as a “Party".  This Agreement supersedes all prior and contemporaneous oral
or written employment agreements or arrangements between Executive and the
Company.
 
Recitals:
 
The Company and Executive desire to formally state the terms and conditions of
Executive’s employment by the Company.
 
The Company desires to employ Executive in the executive capacity hereinafter
stated, and Executive desires to be in the employ of the Company, and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.
 
Agreement:
 
Now, Therefore, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the Parties hereby agree as
follows:
 
1.  Employment.  The Company hereby employs Executive as Chief Executive
Officer, assigned with responsibilities to do and perform all services, acts, or
things necessary or advisable to manage and conduct the business of the Company,
subject at all times to the policies set by the Board of Directors of the
Company (the “Board”), and to the consent of the Board when required by the
Board.  Executive hereby accepts such employment and agrees to devote her full
time and energies to fulfill all responsibilities to the Company.
 
2.  Compensation.  In consideration for all services rendered by Executive under
this Agreement, Executive shall receive the compensation described in this
Section 2.  All such compensation shall be paid subject to appropriate tax
withholding and similar deductions.
 
(a)  Salary.  Executive shall be paid an initial annual salary of $500,000, less
payroll deductions and all required withholdings, payable in accordance with the
Company’s normal practices in the payment of salary and wages, in equal
installments, but not less than 26 increments annually.
 
(b)  Living Allowance. Executive shall receive an initial annual living
allowance of $120,000, less payroll deductions and all required withholdings,
payable in equal installments but not less than 26 increments annually.
 
(c)  Bonus.  Executive will not be eligible to participate in the Company’s
annual bonus plan (“Bonus Plan”) in fiscal year 2011.  Executive’s eligibility
for participation in the Company’s Bonus Plan in fiscal years following 2011,
and the calculation and amount of any such bonus awarded, will be determined in
the sole and absolute discretion of the Board.  Notwithstanding the foregoing,
in March 2012, the Board will reasonably consider (i) granting a discretionary
bonus to Executive for fiscal year 2011, depending on the Company’s performance
during the remainder of fiscal 2011, and (ii) including Executive in the
Company’s Bonus Plan for fiscal year 2012.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)  Stock Options.
 
(i)  On or about March 30, 2011 (the “Grant Date”), and subject to Executive’s
commencement of employment and further subject to approval of the Board,
Executive will be granted two separate Stock Options under the Company's 2006
Equity Incentive Plan (the “2006 Plan”), each to purchase 500,000 shares of the
Company's Common Stock (each a "Stock Option").  Each Stock Option will be
governed by and granted pursuant to a separate Stock Option Agreement under the
2006 Plan.  The exercise price per share of each Stock Option will be equal to
the Fair Market Value (as that term is defined in the 2006 Plan) of the Common
Stock established on the Grant Date, subject to approval by the Board.  
 
(ii)  The first Stock Option will be subject to vesting over two years so long
as Executive’s employment as Chief Executive Officer of the Company has not
terminated, according to the following schedule: one-twenty-fourth (1/24th) of
the shares subject to the Stock Option will vest in equal installments at the
end of each monthly period following the Effective Date of this Agreement, over
a period of two years.
 
(iii)  The second Stock Option will vest in full if at any time following the
Grant Date and on or before the third anniversary thereof (the “Determination
Period”), the Compensation Committee of the Board certifies that the weighted
average per share closing price of the Company’s Common Stock for any trailing
90 trading days during the Determination Period equals or exceeds twice the per
share Fair Market Value on the Grant Date.   The second Stock Option shall
automatically terminate on the day following the third anniversary of the Grant
Date if it has not otherwise vested on or before that date as provided herein.
  In addition, if Executive’s Continuous Service with the Company terminates for
any reason or for no reason at any time after the Grant Date, then the second
Stock Option shall not terminate upon such termination of Executive’s Continuous
Service and, instead shall remain outstanding until (i) if, on or before the end
of the Determination Period, the Compensation Committee of the Board certifies
that the second Stock Option vested, then 120 days after such certification, or
(ii) if, on or before the end of the Determination Period, the Compensation
Committee of the Board does not certify that the second Stock Option vested,
then the automatic termination of the second Stock Option as provided in the
preceding sentence.
 
(iv)  Executive has been advised that if she has questions regarding the tax
implications of the Stock Options or any part of her compensation package, she
should consult with her own tax advisor.
 
(v)  Following a Change in Control (as defined herein) that occurs prior to the
termination of Executive’s employment as Chief Executive Officer of the Company
the vesting of Executive’s first Stock Option (and any other Stock Options
granted to Executive, other than performance-based Stock Options such as
Executive’s second Stock Option herein) will be immediately accelerated such
that one hundred percent (100%) of the stock options shall be vested and
exercisable.  For purposes of this Agreement, Change of Control is defined as
follows: (i) a sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving
corporation and in which beneficial ownership of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of Directors has changed; (iii) an acquisition by any
person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or
subsidiary of the Company or other entity controlled by the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)  Benefits.  During employment hereunder, Executive shall be entitled to
receive those medical, dental, vision and insurance benefits which are routinely
made available to executive officers of the Company.  Executive will be eligible
to select an automobile of Executive’s choice (up to $60,000 value) that will be
leased and held in the Company’s name. The Company will cover the monthly lease,
gas for work-related purposes, maintenance and insurance on this vehicle.
 
(f)  Expense Reimbursement.  The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting her duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than thirty (30) days after the end of the calendar month
following the month in which such expenses were incurred by Executive; provided
that Executive supplies the appropriate substantiation for such expenses no
later than the end of the calendar month following the month in which such
expenses were incurred by Executive.
 
(g)  Personal Time Off.  Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to executives.
 
3.  Termination.  Executive’s employment with the Company is at will.  Executive
may terminate her employment with the Company at any time and for any reason
whatsoever simply by notifying the Company. Likewise, the Company may terminate
Executive’s employment at any time, with or without cause or advance
notice.  Executive’s employment at-will status can only be modified in a written
agreement signed by Executive and the Chairman of the Board.
 
4.  Returning Company Documents.  In the event of Executive’s termination of
employment, Executive shall, prior to or on such termination deliver to the
Company (and will not maintain possession of or deliver to anyone else) any and
all devices, records, data, data bases software, software documentation,
laboratory notebooks, notes, reports, proposals, lists, customer lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the above
aforementioned items belonging to the Company, its successors or assigns.
 
5.  Confidential and Proprietary Information.  As a condition of employment
Executive agrees to execute and abide by the Company’s Proprietary Information
and Inventions Agreement (“PIIA”).  Executive recognizes that Executive’s
employment with the Company will involve contact with information of substantial
value to the Company, which is not generally known in the trade, and which gives
the Company an advantage over its competitors who do not know or use it,
including but not limited to, techniques, designs, drawings, processes,
inventions know how, strategies, marketing, and/or advertising plans or
arrangements, developments, equipment, prototypes, sales, supplier, service
provider, vendor, distributor and customer information, and business and
financial information relating to the business, products, services, practices
and techniques of the Company, (hereinafter referred to as “Confidential and
Proprietary Information”).  Executive will at all times regard and preserve as
confidential such Confidential and Proprietary Information obtained by Executive
from whatever source and will not, either during Executive’s employment with the
Company or thereafter, publish or disclose any part of such Confidential and
Proprietary Information in any manner at any time, or use the same except on
behalf of the Company, without the prior written consent of the Company
 
6.  Conflict Of Interest.  During the Employment Period, Executive shall devote
her full time and energies to fulfill all responsibilities to the Company in the
capacity set forth in Section 1.  Executive shall not engage in competition with
the Company either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the business of developing, manufacturing and
marketing of products or services that are in the same field of use or which
otherwise compete with the products or services of the Company, except with the
prior written consent of the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
7.  Assignment.  This Agreement may not be assigned by Executive.  This
Agreement shall bind and inure to the benefit of the Company’s successors and
assigns, as well as Executive’s heirs, executors, administrators, and legal
representatives. The Company shall obtain from any successor, before the
succession takes place, an agreement to assume the obligations and perform all
of the terms and conditions of this Agreement.
 
8.  Notices.  All notices required by this Agreement may be delivered by first
class mail at the following addresses:
 
 
To Company:                                   Hot Topic, Inc.
Attn: Board of Directors
18305 E. San Jose Ave.
City of Industry, CA 91748


To Executive:                                   Lisa Harper
 c/o Hot Topic, Inc.
18305 E. San Jose Ave.
City of Industry, CA 91748


9.  Waiver.  No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the Party
against whom the wavier is claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.
 
10.   Choice Of Law.  This Agreement shall be governed by the laws of the State
of California, without regard to choice of law principles.
 
11.   Severability.  The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal.  Such court shall have the authority to modify or replace the invalid
or unenforceable term or provision with a valid and enforceable term or
provision, which most accurately represents the Parties’ intention with respect
to the invalid or unenforceable term or provision.
 
12.  Complete Agreement.  This Agreement, together with the stock option
agreements and equity incentive plans governing the Stock Options, and the
PIIA,  constitutes the entire agreement between the Parties in connection with
the subject matter hereof and supersedes any and all prior or contemporaneous
oral and written agreements or understandings between the Parties.  This
Agreement may be modified only by written agreement signed by both the Company
and Executive.
 
13.   Interpretation; Construction.  The headings set forth in this Agreement
are for convenience of reference only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing the
Company, but the Executive has been encouraged to consult with, and has
consulted with, Executive’s own independent counsel and tax advisors with
respect to the terms of this Agreement.  The Parties acknowledge that each Party
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
 
14.  Representations and Warranties.  Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between the Executive and any other
person or entity.
 
15.  Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall contribute one
and the same instrument.
 


 


 


 
[Remainder of page intentionally left blank]
 


 
6

--------------------------------------------------------------------------------

 
 


 
16.  Miscellaneous.  Executive acknowledges full understanding of the matters
set forth herein and the obligations undertaken upon the execution hereof.
 

In Witness Whereof, the parties have executed this Executive Employment
Agreement as of the date first written above.
 
 
Hot Topic, Inc.
          By:                 
Bruce Quinnell
 
 
 
Chairman of the Board
   
Hot Topic, Inc.
          Dated:      

 

      EXECUTIVE                 Lisa Harper  
 
 
       
Dated:
       



 7